DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 04/15/2020 as modified by the preliminary amendment filed on 04/15/2020.  Claims 1-20 are now pending in the present application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-7, 9-11, 14-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spain JR Patent Application No. :( US 2007/0207816 A1) hereinafter referred as Spain JR. 
Spain JR  discloses a method for a network node in a wireless communication network for generating an estimated location of a user equipment (UE) comprising: 
receiving a request positioning message (Paragraph [0063], lines 4-8);
 determining the estimated location of the UE using a positioning technique (403 fig. 4) (Paragraph [0075], lines 1-3); and 
adjusting the estimated location of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraph [0076], lines 1-8) and (Paragraph [0080], lines 1-17).  
For claim 2, Spain JR  discloses the method, wherein the positioning technique is a fingerprinting positioning technique and the method for generating the estimated location of the user equipment further comprises: 
calculating, for a plurality of grid locations and for a plurality of received signal strength values (Paragraph [0013], lines 7-12), (Paragraph [0020], lines 1-9) and (Paragraph [0079], lines 1-4), a probability of that received signal strength being reported when the UE is located in that grid location, which results in a first set of probabilities (Paragraph [0013], lines 12-14); 
selecting the N largest probabilities from the first set of probabilities (Paragraph [0073], lines 1-15); 
obtaining the spatial probability distribution for each of the grid locations associated with the first set of probabilities which results in a second set of probabilities (Paragraph [0095], lines 1-8); and 
calculating a probability of the UE being at each grid location using the first and second set of probabilities (Paragraph [0095], lines 8-16). 
For claim 3, Spain JR  discloses the method, wherein the one or more spatial distribution probabilities associated with locations in the vicinity of the estimated location are based on at least one of time and geography (Paragraph [0037], lines 1-3) and (Paragraph [0052], lines 1-9).   
For claim 6, Spain JR  discloses the method, further comprising: receiving, from a plurality of UEs, information associated with grid locations, the information including at least one of the UEs' current location, measured signal strength, time cell IDs detected by the UEs and quantized timing advance; and determining the spatial distribution of the plurality of UEs (Paragraph [0095], lines 4-9) and (Paragraph [0096], lines 1-6).  
Spain JR  discloses the method, further comprising: receiving, from a plurality of UEs, non real-time information associated with grid locations, said information including information calculated based on collector based data from a predefined route (401  fig. 4 )(Paragraph [0078], lines 1-3 start populating the predictive signature database where is offline considered non-real time)-(Paragraph [0079], lines 1-8). 
For claim 9, Spain JR  discloses a network node in a wireless communication network for generating an estimated location of a user equipment (UE), the network node comprising:
 a receiver configured to receive a request positioning message (Paragraph [0063], lines 4-8);
 a processor configured to determine the estimated location of the UE using a positioning technique (403 fig. 4) (Paragraph [0075], lines 1-3); and
 the processor configured to adjust the estimated location of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraph [0076], lines 1-8) and (Paragraph [0080], lines 1-17).  
For claim 10, Spain JR  discloses the network node, wherein the positioning technique is a fingerprinting positioning technique and the network node for generating the estimated location of the user equipment further comprises: 
the processor configured to calculate, for a plurality of grid locations and for a plurality of received signal strength values (Paragraph [0013], lines 7-12), (Paragraph [0020], lines 1-9) and (Paragraph [0079], lines 1-4), a probability of that received signal strength being reported when the UE is located in that grid location, which results in a first set of probabilities (Paragraph [0013], lines 12-14);
 the processor configured to select the N largest probabilities from the first set of probabilities (Paragraph [0073], lines 1-15); 
the processor configured to obtain the spatial probability distribution for each of the grid locations associated with the first set of probabilities which results in a second set of probabilities (Paragraph [0095], lines 1-8);
 the processor configured to calculate a probability of the UE being at each grid location using the first and second set of probabilities (Paragraph [0095], lines 8-16).
For claim 11, Spain JR  discloses the network node, wherein the one or more spatial distribution probabilities associated with locations in the vicinity of the estimated location are (Paragraph [0037], lines 1-3) and (Paragraph [0052], lines 1-9).
For claim 14, Spain JR  discloses the network node, further comprising: the processor configured to receive, from a plurality of UEs, information associated with grid locations, the information including at least one of the UEs' current location, measured signal strength, time cell IDs detected by the UEs and quantized timing advance; and the processor configured to determining the spatial distribution of the plurality of UEs (Paragraph [0095], lines 4-9) and (Paragraph [0096], lines 1-6). 
For claim 15, Spain JR  discloses the network node, further comprising: the processor configured to receive, from a plurality of UEs, non-real time information associated with grid locations, said information including information calculated based on collector based data from a predefined route (401  fig. 4 )(Paragraph [0078], lines 1-3 start populating the predictive signature database where is offline considered non-real time)-(Paragraph [0079], lines 1-8).  
For claim 17, Spain JR  discloses the network node,  wherein the network node is a location server (Paragraph [0102], lines 1-6). 
For claim 18, Spain JR  discloses a user equipment (UE) configured to transmit essentially real-time information associated with a grid location at which it is currently located, said information including at least one of the UEs' current location, measured signal strength, time, cell IDs detected by the UEs and quantized timing advance to a network node (Paragraph [0090], lines 9-13)-(Paragraph [0091], lines 1-8).
For claim 19, Spain JR  discloses a computer-readable storage medium containing a computer-readable code that when read by a computer causes the computer to perform a method generating an estimated location of a user equipment (UE) comprising:
 receiving a request positioning message (Paragraph [0063], lines 4-8); 
determining the estimated location of the UE using a positioning technique (403 fig. 4) (Paragraph [0075], lines 1-3); and
 adjusting the estimated location of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraph [0076], lines 1-8) and (Paragraph [0080], lines 1-17).  
For claim 20, Spain JR  discloses an apparatus adapted to receive a request positioning message (Paragraph [0063], lines 4-8), determine an estimated location of a user equipment (UE) (403 fig. 4) (Paragraph [0075], lines 1-3), and to adjust theIn re: Kunpeng QI et al. PCT Application No.: PCT/EP2017/084011 Filed: December 21, 2017 Page 7 of 8estimated location of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraph [0076], lines 1-8) and (Paragraph [0080], lines 1-17).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being un-patentable over Spain JR US Patent Application No. :( US 2007/0207816 A1) hereinafter referred as Spain JR, in view of Spain et al   US Patent Application No.:( US 2003/0064735 A1) hereinafter referred as Spain.
For claims 4 and 12,  Spain disclose all the subject matter of the claimed invention with the exemption of the time includes information associated with at least one of daytime, nighttime, weekday and weekend as recited in claims  4 and 12.
Spain from the same or analogous art teaches the time includes information associated with at least one of daytime, nighttime, weekday and weekend (Paragraph [0056], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the time includes information associated with at least one of daytime, nighttime, weekday and weekend as taught by Spain into the location estimation of wireless terminals using signal strength measurements of Spain.   
The time includes information associated with at least one of daytime, nighttime, weekday and weekend can be modify/implemented by combining the time includes information associated with at least one of daytime, nighttime, weekday and weekend with the device. This process is implemented as a hardware solution or as firmware solutions of Spain into the location estimation of wireless terminals using signal strength measurements of Spain.  As disclosed in Spain, the motivation for the combination would be to use  the time that includes information associated with at least one of daytime, nighttime, weekday and weekend that will help the communication to be more efficient and reliable avoiding the traffic connection.
For claims 5 and 13,  Spain disclose all the subject matter of the claimed invention with the exemption of the geography includes information associated with at least one of rural, suburban, urban, water and land as recited in claims  5 and 13.
Spain from the same or analogous art teaches the geography includes information associated with at least one of rural, suburban, urban, water and land (Paragraph [0042], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the geography includes information associated with at least one of rural, suburban, urban, water and land as taught by Spain into the location estimation of wireless terminals using signal strength measurements of Spain.   
The geography includes information associated with at least one of rural, suburban, urban, water and land can be modify/implemented by combining the geography includes information associated with at least one of rural, suburban, urban, water and land with the device. This process Spain into the location estimation of wireless terminals using signal strength measurements of Spain.  As disclosed in Spain, the motivation for the combination would be to use the geography  that includes information associated with at least one of rural, suburban, urban, water and land helping the system to identify the geographic location improving the service with a better signal strength becoming more efficient and reliable. 
Claims  8 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Spain JR US Patent Application No. :( US 2007/0207816 A1) hereinafter referred as Spain JR, in view of Edge  US Patent Application No.:( US 2014/0269491 A1) hereinafter referred as Edge.
For claims 8 and 16,  Spain disclose all the subject matter of the claimed invention with the exemption of the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA)as recited in claims  8 and 16.
Spain from the same or analogous art teaches the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA) (Paragraph [0077], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA)as taught by Spain into the location estimation of wireless terminals using signal strength measurements of Spain.   
The positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA)can be modify/implemented by combining the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA)with the device. This process is implemented as a hardware solution or as firmware solutions of Spain into the location estimation of wireless terminals using signal strength measurements of Spain.  As disclosed in Spain, the motivation for the combination would be to use the positioning technique is used  with the Observed Time Difference of Arrival (OTDOA) which help to locate the device more efficiently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20040180671-A1
Spain, David Stevenson JR.
US-20010022558-A1
Karr, Charles L. JR.
US-20150346313-A1
Smith; Brian Stephen

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642